Case 2:20-cr-00011-JRG-RSP Document 2 Filed 11/19/20 Page 1 of 5 PageID #: 2




                      IN THE UNITED STATES DISTRICT COURT                       FIL ®
                       FOR THE EASTERN DISTRICT OF TEXAS                         NOV 19 2020
                              MARSHALL DIVISION
                                                                             Clerk, U.S. District Court
UNITED STATES OF AMERICA § E«tern
                                             § ____
v.        §           No.        2:20-CR-                               /
                                             § Judge
TRINITY WAYNE COLEMAN §
                                                         SEALED

                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        Count One

                                                        Violation: 18U.S.C.
                                                         § 1029(a)(2) (Use of
                                                        Unauthorized Access Device)

       From on or about July 11, 2020 until July 12, 2020, in Upshur County, Texas,

within the Eastern District of Texas, defendant Trinity Wayne Coleman knowingly and

with intent to defraud, trafficked in and used one or more unauthorized access devices,

namely, an Austin Bank debit card account number xxxxxxxx4838, and by such conduct

obtained anything of value aggregating $1,000 or more during that period, said use

affecting interstate commerce in that the access device involved a financial institution

that does business in interstate commerce.


       In violation of 18 U.S.C. § 1029(a)(2).




Indictment - Page 1
Case 2:20-cr-00011-JRG-RSP Document 2 Filed 11/19/20 Page 2 of 5 PageID #: 3




                                       Count Two

                                                        Violation: 18 U.S.C. § 1708
                                                        (Possession of Stolen Mail)

       On or October 2, 2020, in Upshur County, Texas, within the Eastern District of

Texas, defendant Trinity Wayne Coleman did unlawfully have in his possession United

States mail and the contents of United States mail; to wit, approximately 36 pieces of

stolen mail and mail matter contained therein, specifically, mail matter including tax

related documents, bank documents, credit cards, checks, drivers licenses, and personal


identification information, which had been stolen, taken, embezzled, and abstracted from

the United States mail, knowing the same United States mail to have been stolen, taken,

embezzled, and abstracted.

       In violation of 18 U.S.C. § 1708.




Indictment - Page 2
Case 2:20-cr-00011-JRG-RSP Document 2 Filed 11/19/20 Page 3 of 5 PageID #: 4




            NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

               Pursuant to 18 U.S.C. § 982(a (2 (B and 28 U.S.C. § 2462(c

       As the result of committing the offenses as alleged in this indictment, the

defendant shall forfeit to the United States of America pursuant to 18 U.S.C. §

982(a)(2)(B) and 28 U.S.C. § 2462(c) all property, real or personal, involved in the

offenses or traceable to such property, including but not limited to the following:

Electronics:

       A red HP laptop, model number 15dw0083wm, serial number CND0191MXV

Cash Proceeds

       A sum of money equal to $10,000.00 in United States currency and all interest and
       proceeds traceable thereto, representing the amount of proceeds obtained by the
       defendant as a result of the offense alleged in this indictment, for which the
       defendant is personally liable.

Substitute Assets

       If any of the property described above as being subject to forfeiture, as a result of
       any act or omission of the defendant:

       (a) cannot be located upon the exercise of due diligence;
       (b) has been transferred or sold to, or deposited with a third person;
       (c) has been placed beyond the jurisdiction of the court;
       (d) has been substantially diminished in value or;
       (e) has been commingled with other property which cannot be subdivided
               without difficulty;

       it is the intent of the United States, pursuant to 21 U.S.C. § 85 3 (p), to seek
       forfeiture of any other property of the defendant up to the value of the above
       forfeitable property, including but not limited to all property, both real and
       personal owned by the defendant.




Indictment - Page 3
Case 2:20-cr-00011-JRG-RSP Document 2 Filed 11/19/20 Page 4 of 5 PageID #: 5




       By virtue of the commission of the offenses alleged in this indictment, any and all

interest that the defendant has in the above-described property is vested in and forfeited

the United States pursuant tol8 U.S.C. § 982(a)(2)(B) and 28 U.S.C. § 2462(c).


                                                 A TRUE BILL




                                                 GRAND JURY FOREPERSON '


STEPHEN J. COX
UNITED STATES ATTORNEY




Assistant United States Attorney




Indictment - Page 4
Case 2:20-cr-00011-JRG-RSP Document 2 Filed 11/19/20 Page 5 of 5 PageID #: 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

UNITED STATES OF AMERICA

v.                                                     No. 2:20-CR- //
                                                       Judge
TRINITY WAYNE COLEMAN
                                                       SEALED


                               NOTICE OF PENALTY

                                       Count One

Violation: 18 U.S.C. § 1029(a)(2)

Penalty: A fine of not more than $250,000.00 and/or imprisonment for not
                   more than ten (10) years; and a period of supervised release of not
                   more than three (3) years.

Special Assessment: $100.00



                                      Count Two

Violation: 18 U.S.C. § 1708

Penalty: A fine of not more than $250,000.00 and/or imprisonment for not
                   more than five (5) years; and a period of supervised release of not
                   more than three (3) years.

Special Assessment: $100.00




Indictment - Page 5
